Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 

Applicant’s first argument is quoted below:
Also, in the whole specification of Bather, there is no content disclosed or taught regarding integrating the alleged battery with the alleged carrier. In this situation, one skilled in the art will further refer to the drawings of Bather for the teaching of arrangement of the electrical supply unit 7. And according to the FIG. 9 of Bather as shown above, in fact, the electrical supply unit 7 is disposed in the rear shell 2, which is obviously different to the present disclosure that integrates the battery 15 with the carrier 11. Therefore, though Bather and the present disclosure disclose power supply elements, the arrangements thereof are obviously different from each other.



Applicant’s second argument is quoted below:
Second, regarding the distinction (1), although the Examiner considers that the claimed dimensions is a mere change in the size of a component, and is recognized as being within the level of ordinary skill in the art. However, according to the distinction (2) described above, by integrating the at least one sensor, the at least one actuating device, the driving and transmitting controller and the battery with the carrier to form the actuating and sensing module, the overall area of the carrier can be used more effectively (please refer to FIG. 2B). Therefore, during the design process of the main body of amended Claim 1, only the required space of a single element, i.e., the actuating and sensing module, should be considered, the required spaces of the other elements do not require further consideration. Whereby a dimension of the main body directly corresponding to the actuating and sensing module can be designed, and the purposes of maximized space usage and portability can be achieved. Therefore, Applicant respectfully submits that the dimensions of the main body is designed corresponding to the actuating and sensing module, and is not merely an ordinary skill in the art.

In response to the argument above, Examiner believes that even though Bather does not explicitly teach the claimed dimensions of the main body, it would still be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ranges for the size of the measuring device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In particular, note that the invention of 

Applicant’s third argument is quoted below:
Also, as described above, the electrical supply unit 7 of Bather is not integrated with the alleged carrier. Therefore, during the design process of Bather, not only the overall area of theBIRCH, STEWART, KOLASCH & BIRCH, LLP GH/GH/gh Reply to Office Action of August 23, 2021alleged carrier is not sufficiently used, but also the space required for disposing the electrical supply unit 7 is needed to be considered. Such condition will result in a product having a casing with excessive length, width and height that are larger than its inner elements. 

In response to the argument above, Examiner believes that the electrical supply unit (i.e. battery 7) of Bather is indeed integrated with the carrier as the battery 7 is electrically connected to the circuitry in order for the device to function.  The size of the claimed invention is considered as mere change in size which is recognized as being within the level of ordinary skill in the art.  (See response to the arguments above, see also rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 - 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0327532 A1 to Bather et al. (hereinafter “Bather”) in view of U.S. Patent Application Publication No. 2010/0063409 A1 to Hok (hereinafter “Hok”).

Regarding Claims 1 and 20, Bather teaches a device having actuating and sensing module (see abstract, see Figs. 2, 9, the device comprising:

at least one actuating (see sensor unit 10 comprising pump unit 14, Fig. 2, see paragraph [0048]) and sensing module (see sensor unit 10 comprising gas sensor 15, Fig. 2, see paragraphs [0048] – [0049]) disposed in the main body (see sensor unit 10 disposed in the portable gas-measuring device 100, Fig. 10), wherein the at least one actuating and sensing module (10, 14, 15) comprises a carrier (see printed circuit board 6 along with the damping elements 3, 4, and the mating ring-shaped holding element 20 that support the sensor unit 10 of Fig. 9, see paragraph [0069]), at least one sensor (10, 15), at least one actuating device (10, 14), a driving and transmitting controller (computer 17, Fig. 9, see paragraph [0069]) and a battery (see electrical supply unit 7 such as battery, Fig. 9, see paragraph [0071]), wherein the at least one sensor (10, 15), the at least one actuating device (10, 14), the driving and transmitting controller (17) and the battery (7) are integrated with the carrier (see arrangement at Fig. 9 illustrating the elements 6, 3, 20 arranged to receive the sensor unit 10, note that the sensor unit 10 comprising elements 14 and 15 are mounted on the carrier 6 along with a connection element 5b connected on to the plug 6b of the carrier 6 and the battery 7 arranged in the housing in order to power the measuring device therefore being electrically integrated, hence reading on the invention as claimed), 
wherein the actuating device (14) is disposed on one side of the sensor (see arrangement at Fig. 2 showing the pump unit 14 disposed on one side (i.e. left side for instance) of the sensor 15) and comprises at least one guiding channel (see pressure tight measuring channel 11, Fig. 2, see paragraph [0048]) and the at least one guiding Bather does not explicitly state the guiding channel “inhales” the fluid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the guiding channel capable of inhaling the fluid as the guiding channel allows the fluid to flow to the sensor and measured by the sensor as indicated above, similar to the disclosure of the instant application (see description at paragraph [0040] for instance)).  
Even though Bather teaches a portable gas measuring device 100, Fig. 9 comprising the main body 1 and 2 as shown at Fig. 9 (see also paragraphs [0004], [0032] and [0069] describing a portable gas measuring device that can be carried by the user), Bather is silent regarding the main body having a length in a range between 5mm and 40mm, a width in a range between 5mm and 27mm and a height in a range In re Rose, 105 USPQ 237 (CCPA 1955).  
In addition, Hok, in the field of portable air sampling device for volatile concentration of expired air comprising pumping device and sensors, teaches that it is known to use a portable device having a length in a range between 5mm and 40mm, a width in a range between 5mm and 27mm and a height in a range between 2mm and 10mm (see paragraph [0058] describing the physical dimensions of the housing 31 which comprises the pump, electronic unit and battery as described at paragraphs [0059] – [0063], should not exceed 120x120x30 mm, therefore being in the claimed range).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dimensions of the portable sampling device of Hok into Bather in order to provide small size that will directly improve portability, flexibility and efficiency of use.  The modification further provides cost savings.

Regarding Claim 2, Bather in view of Hok as modified above teaches wherein a ratio of the width to the height is in a range between 0.5 and 13.5 (see paragraph [0058] stating the dimensions not to exceed 120x120x30mm, thus even taking the maximum length of 120mm by height of 30mm, the ratio is within the range as claimed).  
Regarding Claim 3, Bather as modified above teaches wherein the actuating and sensing module further comprises a monitoring chamber (see monitoring chamber 10, Figs. 2 and 9), and the sensor (15) and the actuating device (14) are disposed in the monitoring chamber (10), the monitoring chamber (10) comprises an inlet passage (gas inlet 12, Fig. 2, see paragraph [0048]) and an outlet passage (gas outlet 13, Fig. 2, see paragraph [0048]), and the main body (100, 1 and 2 of Fig. 9) comprises an inlet port and an outlet port (see multiple openings 40, Fig. 9 that establishes gas flow connections as described at paragraph [0071]), wherein the inlet passage (12) is aligned with the inlet port (one of the openings 40) of the main body (100, 1, 2), and the outlet passage (13) is aligned with the outlet port of the main body (one of the openings 40, see arrangement at Figs. 2 and 9).  

Regarding Claim 5, Bather as modified above teaches wherein the sensor (15) is located under the inlet passage (12, see arrangement at Fig. 2), and the actuating device (14) is aligned with the outlet passage (13, see arrangement at Fig. 2).  

Regarding Claim 6, Bather as modified above teaches wherein the sensor is at least one selected from the group consisting of a gas sensor, an oxygen sensor, a carbon monoxide sensor, a carbon dioxide sensor, a liquid sensor, a temperature sensor, a humidity sensor, an ozone sensor, a particulate sensor, a volatile organic compound sensor, a light sensor, a bacterial sensor, a virus sensor, a microorganism sensor, or the combination thereof (see gas sensor 10, 15, paragraphs [0049] and [0069]).  

Regarding Claim 7, Bather as modified above teaches an actuating device (see pump unit 14, Fig. 2).  Bather in view Hok does not explicitly state wherein the actuating device is a MEMS pump.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use MEMS pump, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bather in view of Hok and further in view of U.S. Patent No. 5,650,054 to Shen et al. (hereinafter “Shen”).

Regarding Claim 4, Bather teaches the claimed invention except for wherein the inlet passage is covered by a first protective film, and the outlet passage is covered by a second protective film, wherein the first protective film is aligned with the inlet port of the main body, and the second protective film is aligned with the outlet port of the main body, thereby filtering the fluid and achieving waterproof and dustproof.  
Shen, in the field of electrochemical gas sensors, teaches that it is known to use an inlet/outlet passages covered by a protective film thereby filtering the fluid (see Col. 7, lines 11 – 26 describing “Hole 206 is optionally covered over with a dust filter 212 to prevent contamination of sensing electrode 16 by ambient dust and other air borne particulate matter”, see also a microporous hydrophobic filter 204 that covers the hole 202, see arrangement at Fig. 2).
Shen into Bather in view of Hok in order to prevent contamination by dust particles from entering the sensing region.
  
Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bather in view of Hok and further in view of U.S. Patent Application Publication No. 2014/0178220 A1 to Fujisaki et al. (hereinafter “Fujisaki”).

Regarding Claim 8, Bather in view of Hok teaches an actuating device (see pump unit 14, Fig. 2).  
Bather in view of Hok does not explicitly teach the actuating device is a piezoelectric pump.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a piezoelectric pump, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Fujisaki, in the field of piezoelectric micro-blower, teaches that it is known to us an actuating device as a piezoelectric pump (see abstract and paragraph [0002] describing a piezoelectric micro-blower).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a piezoelectric pump/micro-blower of Fujisaki into Bather in view of Hok in order to use a 

Regarding Claim 9, Bather in view of Hok in view of Fujisaki as modified above teaches wherein the piezoelectric pump (see abstract and paragraph [0002], see Figs. 1 – 3 of Fujisaki) comprises: 
a fluid inlet plate (the outer case 5 with sidewall portion 50 and top wall portion 52, where hollow section 51 that guides the inflow towards the interior of the piezoelectric micro-blower A, see Fig. 1, see paragraph [0050] of Fujisaki) having at least one inlet (see inlet at 51, Fig. 1, see paragraphs [0050], [0051] of Fujisaki), at least one convergence channel (see inflow passages 7 defined by a plurality of grooves as seen at Fig. 2, see paragraph [0051] of Fujisaki) and a central cavity defining a convergence chamber (see central space 6, Fig. 1, see paragraph [0051] of Fujisaki), wherein the at least one inlet (51) allows the fluid to flow in (see arrangement at Fig. 1 illustrating fluid inlet with arrows at 51 of Fujisaki), and the at least one convergence channel (7) is disposed corresponding to the at least one inlet (51) and guides the fluid from the at least one inlet toward the convergence chamber defined by the central cavity (see Figs. 1, 2 and arrow showing movement of the fluid through 51, 7 and 6 of Fujisaki); 
a resonance plate (see top plate portion 10 that resonates, Fig. 1 and paragraph [0051] of Fujisaki) having a central aperture (first opening 11, Fig. 1, see paragraph [0051] of Fujisaki) and a movable part (portion of 10 of Fujisaki that resonates in response to the resonance vibration of the vibrating plate 2 is considered as the claimed Fujisaki); and 
a piezoelectric actuator (vibrating plate 2 where a piezoelectric element 20 is arranged, see paragraph [0050] and Fig. 1 of Fujisaki) aligned with the resonance plate (see arrangement at Fig. 1), wherein a gap (blower chamber 3, Fig. 1, see paragraph [0050] of Fujisaki) is formed between the resonance plate (10) and the piezoelectric actuator (2) to define a first chamber (blower chamber 3, Fig. 1 of Fujisaki), so that the fluid from the at least one inlet (51) of the fluid inlet plate is converged to the central cavity (6) along the at least one convergence channel (7) and flows into the first chamber (3) through the central aperture (11) of the resonance plate (10) when the piezoelectric actuator is enabled (see vibrating plate 2 comprising the piezoelectric element 20 and allowing movement of fluid in and out of the blower chamber 3 as indicated by the double arrow at aperture 11, Fig. 1 of Fujisaki), whereby the fluid is further transferred through a resonance between the piezoelectric actuator (2) and the movable part of the resonance plate (10).  

Regarding Claim 10, Bather in view of Hok in view of Fujisaki as modified above teaches wherein the piezoelectric actuator (see Fig. 1 of Fujisaki) comprises:
a suspension plate (see for instance diaphragm 21, Fig. 5, paragraph [0061] of Fujisaki which can be considered as the suspension plate) and having a first surface (either one of top or bottom of 21), an opposing second surface (the other side of top/bottom of 21) and a bulge (intermediate plate 22, Fig. 5 of Fujisaki can be 
an outer frame (see multiple outer frames at outer case 5 that surrounds the suspension plate 21 as well as first and second frame members 13, 14, Fig. 5, see paragraph [0061] of Fujisaki) arranged around the suspension plate (see arrangement at Fig. 5 of Fujisaki); 
at least one bracket (see connecting portions 4 with attachment portions 10b and 10c at outer ends thereof, see Figs. 5, 6, and paragraph [0061] of Fujisaki) connected between the suspension plate (21) and the outer frame (5) for elastically supporting the suspension plate (see paragraph [0063] of Fujisaki describing “The attachment portions 10b and 10c of the top plate 10 are fixed to the retaining surfaces 55, so that the inner case 1 is elastically retained in the outer case 5 in a floating state”); and 
a piezoelectric plate (piezoelectric element 20, Fig. 5, see paragraph [0061] of Fujisaki), wherein a length of a side of the piezoelectric plate (20) is smaller than or equal to a length of a side of the suspension plate (21), and the piezoelectric plate (20) is attached on the first surface of the suspension plate (see arrangement at Fig. 1 showing the piezoelectric plate 20 attached to the first surface of 21), wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration (see paragraphs [0061] and [0062] of Fujisaki describing applying a voltage to the piezoelectric element 20 to bend the vibrating plate 2 which comprises elements 21 and 22).  
Even though Fujisaki teaches the suspension plate 21 having an annular shape, Fujisaki does not explicitly teach the suspension plate being square-shaped.  However, Fujisaki (see also applicants disclosure at page 11, lines 10 – 13 stating “The type of suspension plate 1331”….“may be varied according to the practical requirements”).

Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bather in view of Hok and further in view of U.S. Patent Application Publication No. 2013/0276517 A1 to Takano et al. (hereinafter “Takano”).

Regarding Claim 11, Bather teaches wherein the battery is adapted to store and output energy for powering the sensor to perform a sensing operation and powering the actuating device to perform an actuating operation (see paragraph [0071] describing an electrical supply unit or a battery 7, note that a battery stores and outputs an energy for powering multiple electrical elements within the device hence reading on the invention as claimed).
Bather in view of Hok is silent regarding the battery is capable of being externally connected to a power supply device to receive energy from the power supply device and store the energy.
Takano, in the field of gas leak detectors that comprises suction pumps and gas detection sensors, teaches the battery (battery 12, Fig. 2, see paragraph [0051]) is capable of being externally connected to a power supply device to receive energy from the power supply device and store the energy (see paragraph [0100] describing “a universal serial bus (USB) cable connecting portion 72 provides a connection to a personal computer (not shown) with a USB cable and allows battery charging” thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery with a capability of externally connecting to a power supply of Takano into Bather in view of Hok in order to easily and conveniently charge the battery for an effective and accurate usage of the gas sensor. 
  
Regarding Claim 12, Bather in view of Hok in view of Takano as modified above teaches wherein the power supply device transfers the energy to the battery through a wired transmission path or a wireless transmission path (see USB cable connection portion 72 that allows the battery charging, see paragraph [0100] of Takano), wherein the battery stores the energy and provides the energy to the sensor to perform a sensing operation and the actuating device to perform an actuating operation under control (it is known that batteries store energy and provide energy to the appropriate electronic modules within the detection device thus reading on the invention as claimed).  

Claims 13 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bather in view of Hok and further in view of CN 206038594 U to Wu Lan (hereinafter “Wu”).
Note: a machine translated document of Wu is attached to this office action for easier reference.

Regarding Claim 13, Bather teaches wherein the driving and transmitting controller (computer 17, Fig. 9, see paragraph [0069]) comprises:
a microprocessor (see paragraphs [0022], [0031], [0069] describing the control unit and computer, thus it is obvious that the control unit/computer comprises a microprocessor) configured to process and calculate a measured data transmitted by the sensor (see paragraph [0031] describing the computer that determines the measured gas concentration) and control the driving of the actuating device (see paragraph [0022]), wherein the measured data is processed into an output data by the microprocessor (see paragraph [0031], see Fig. 6 showing sensor signals for different analyte concentrations, thus indicating that the data is processed to provide an output data as shown at Fig. 6).
Even though Bather teaches control unit and computer that is capable of receiving and transmitting data (see paragraphs [0022], [0031], [0069] and Figs. 5a – 8 illustrating output data from the sensor, thus being obvious to comprise a data transceiver), Bather is silent regarding the data transceiver receives the output data and transmits the output data to a connection device, and the connection device displays, stores and transmits the information carried in the output data.  
Wu, in the field of gas detection technology, teaches a data transceiver configured to receive and transmit data (see control module 11 along with data processing module 17 that is configured to calculate air quality data based on the sampled data generated by the sampling module 15, the control module then uses this data to transmit a control signal to the air handling terminal device 21, see page 3 of the description section lines 7 – 14 and last paragraph of page 3 through page 4 second paragraph), wherein the data transceiver receives the output data and transmits the output data to a connection device (connection device can be considered as the air handling terminal device 21, Fig. 1, see page 4 of the description section at lines 4 – 10, see also mobile terminal 2, cloud platform side 1 or the pc terminal 3 of Fig. 1 and page 3 of the description section, lines 18 – 21), and the connection device displays, stores and transmits the information carried in the output data (see page 1 of the description section last two paragraphs from bottom of page, see also page 3 of the description section lines 18 – 21 and page 4, lines 4 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data transceiver and a connection device of Wu into Bather in view of Hok in order to timely process the air quality data and directly send to a user thus improving overall efficiency of the system.  

Regarding Claim 14, Bather in view of Hok in view of Wu as modified above teaches wherein the connection device is connected with a notification processing system or a notification processing device so as to enable an air quality notification mechanism or Wu describing an alarm module, a wireless communication module to provide air quality data) .  

Regarding Claim 15, Bather in view of Hok in view of Wu as modified above teaches wherein the connection device is a display device with a wired communication module, a display device with a wireless communication module or a portable electronic device with a wireless communication module (see Fig 1 and page 1 second paragraph from bottom of page of Wu describing a display module, a printing module, an alarm module, a wireless communication module to provide air quality data).  

Regarding Claim 16, Bather in view of Hok in view of Wu as modified above teaches wherein the connection device transmits the information carried in the output data to a networking relay station, and the networking relay station transmits the information carried in the output data to a cloud data processor to be processed and stored (see Fig. 1 and page 1 last two paragraphs from bottom of page of Wu describing a wireless communication module, a data processing module that carries out data transmission with cloud platform through the wireless communication module and the air handling terminal device to provide air quality data, see also page 3, lines 18 – 21 of Wu).  

Regarding Claims 17 and 18, Bather in view of Hok in view of Wu as modified above teaches wherein after the information carried in the output data is processed by the cloud data processor (see for instance cloud platform side 1, Fig. 1 of Wu), the cloud Wu describing air quality sampling module 15, alarm module 18 and wireless communication module 19 including communication to the cloud platform, PC terminal, mobile terminal and air handling terminal device, see Fig. 1).  

Regarding Claim 19, Bather in view of Hok in view of Wu as modified above teaches further comprising a second connection device to issue a control command (see PC terminal 3 that can be considered as the second connection device as claimed), wherein after the second connection device issues the control command to the cloud data processor through the networking relay station, the control command is transmitted from the cloud data processor to the connection device through the networking relay station, so that the connection device issues the control command to the data transceiver (see arrangement at Fig. 1 showing communication of the PC to the detector 10 as well as to the air handling terminal device 21 which is considered as the networking relay station as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Shalom et al. (U.S. 2016/0209382 A1) teaches handheld portable trace and vapor detection devices having geometrical size/dimensions that enable a comfortable handgrip comprising gas sensors, pump and electronics.
Wansing (U.S. 7,395,692 B2) teaches portable gas meter comprising circuit board, sensors and a battery.
Bhat et al. (U.S. 2017/0336343 A1) teaches integrating sensing device for detecting gasses.  The small size, low power consumption, and modularity allow the sensor element to be mounted in small handheld devices.
XU, Yong-hong et al. (CN 106370575 A) teaches a high precision detector comprising main circuit board, multiple sensors, battery device and a gas pump.
Guo, Xiao-liang (CN 205246490 U) teaches a portable gas sensor comprising sensor, circuit board, fan and battery.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861